DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed on November 22, 2021 is acknowledged.
Claims 1-20 are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed November 22, 2021 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of 
Applicant’s arguments and amendments to the claims or specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (WO 2018/162538 A1) in view of Makarov (US Patent App. Pub. No. 2016/0340746) and Link (US Patent App. Pub. No. 2015/0167066).

Regarding independent claim 1, Godwin teaches …
A method of enriching at least one sequence complementary to at least one target sequence from a nucleic acid sample, comprising the steps of: (a) dissociating nucleic acids from the nucleic acid sample into single-stranded templates comprising a first strand comprising the target sequence (p. 1, ll. 17-18: “a method of enriching a target polynucleotide from a sample … providing a sample comprising the target polynucleotide”; p. 6, ll. 21-23: “a double-stranded RNA-DNA hybrid … subjecting the sample to double stranded nucleic acid denaturation conditions”; Fig. 2, right panel shows enrichment of a sequence complementary to a target sequence);
(b) annealing to the first strand a first primer that binds the first strand at a position that is 3' in relation to the target sequence on the first strand, the first primer comprising a common 
(c) extending by polymerization the first primer that binds the first strand over part or all of the full length of the first strand to produce a single-stranded primer extension product comprising the [reverse] complementary sequence to the target sequence (Fig. 5, first step);
(d) dissociating the single-stranded primer extension product comprising the [reverse] complementary sequence to the target sequence from the first strand (Example 1; p. 24, ll. 16-19: “DNA primer extension was performed … for 15 cycles in a thermocycler” – the ordinary artisan would understand that each primer extension cycle necessarily involves dissociating the primer extension product from the template strand);
(e) repeating steps (a) through (d) one or more times (Example 1; p. 24, ll. 16-19: “DNA primer extension was performed … for 15 cycles in a thermocycler”);
and (f) ligating to the 3' end of the single-stranded primer extension product comprising the [reverse] complementary sequence to the target sequence an adaptor comprising a first end comprising a double-stranded region and a second end comprising a single-stranded region (Fig. 6, and the accompanying description on page 26, shows an adaptor ligated to the 3’ end of the primer extension product);
wherein the adaptor comprises a known sequence (p. 6, ll. 7-8: “[t]he adaptor may also comprise a barcode, which may be a sample-identification barcode”);
and wherein the ligation occurs between a 5' recessed end of the second end of the adaptor and the 3’ end of the primer extension product (Fig. 5; Fig. 6 and the accompanying description on page 26).

Regarding the limitation, (a) … and a second strand that is complementary to the first strand, said-3-Application No. 16/057,004Docket No.: CTYU.P0026US/1001029846 Reply to Office Action of March 27, 2020second strand comprising a complementary sequence to the target sequence, Godwin teaches simultaneously enriching target nucleic acids from two separate nucleic acid strands, but does not teach that the two separate nucleic acid strands were dissociated from a double stranded molecule.
However, Makarov teaches this limitation (para. 32: “[i]n one embodiment, the input DNA is genomic DNA … the input DNA is … double-stranded”; para. 131: “method of adapter ligation to the ends of PCR amplicons”; para. 206: “specific targets can be selected and enriched … attachment of the 3’ adapter and 5’ adapter to randomly fragmented, denatured and primer-extended DNA substrates, where the primer or plurality of primers anneal to known targeted DNA regions”).

Regarding the limitation … a common 5’ sequence of at least 15 nucleotides, as noted above, Godwin teaches a common 5’ sequence, but does not teach any particular length of the common 5’ sequence. However, Makarov also teaches primers with common 5’ sequences and target-specific 3’ sequences (Figs. 40, 41 – para. 27: “pairs of target-specific primers are designed to desired target loci and comprise a universal truncated NGS adapter [i.e., common] sequence at their 5’ termini”), and teaches common sequences of, e.g., 23 nucleotides (e.g., SEQ ID NO: 24, nucleotides 1-23). When a claim recites a range, the range is anticipated if one point in the range is taught in the prior art. MPEP 2131.03.



Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Godwin, and to incorporate aspects of different embodiments in Godwin, including repeating the primer extension steps. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. Godwin also teaches various ways to adjust and customize the method, as needed. Therefore, one of ordinary skill in the art would have been motivated to use various aspects of different Godwin embodiments to customize a nucleic acid analysis method for their particular requirements. Specifically, the ordinary artisan would have been motivated to repeat the primer extension steps to increase the likelihood of detecting rare target sequences. The ordinary artisan would have had an expectation of success, as Godwin teaches that the method is customizable.
In addition, it would have been prima facie obvious to practice the method of Godwin, and to apply it to the double-stranded nucleic acid of Makarov. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. Godwin also teaches the use of PCR to amplify the ligation product. Makarov teaches the need 
	Finally, it would have been prima facie obvious to further incorporate a common sequence that is at least 15 nucleotides in length. While Godwin teaches the use of a 5’ common sequence, it does not teach any particular length for that sequence. However, the ordinary artisan would have been motivated to optimize the length of the common sequence through routine experimentation as needed to customize the common sequence for use in a particular assay. In addition, common sequences that have lengths in the recited range are known in the art. For example, Makarov teaches the use of such common sequences for downstream processing applications such as next-generation sequencing. The ordinary artisan would have had an expectation of success because designing primers is well-known in the art.

Regarding claim 2, which depends from claim 1, Godwin additionally teaches …
said method further comprising the steps of: (b’) annealing to a strand a second primer that binds the strand at a position that is 3’ in relation to the [reverse complement of the] 
 (c’) extending by polymerization the second primer that binds the strand over part or all of the full length of the strand to produce a single-stranded primer extension product comprising the target sequence (Fig. 5, first step);
(d’) dissociating the single-stranded primer extension product comprising the target sequence from the strand (Example 1; p. 24, ll. 16-19: “DNA primer extension was performed … for 15 cycles in a thermocycler” – the ordinary artisan would understand that each primer extension cycle necessarily involves dissociating the primer extension product from the template strand);
(e’) repeating steps (b’) through (d’) one or more times (Example 1; p. 24, ll. 16-19: “DNA primer extension was performed … for 15 cycles in a thermocycler”);
and (f’) ligating to the 3’ end of the single-stranded primer extension product comprising the target sequence an adaptor comprising a first end comprising a double stranded region and a second end comprising a single-stranded region, wherein the adaptor comprises a known sequence and wherein the ligation occurs with the 5’ end of the second end of the adaptor (Fig. 6, shows an adaptor ligated to the 3’ end of a primer extension product);
wherein said steps (b’), (c’), (d’), (e’) and (f’) occur at substantially the same time as the respective steps in claim 1 (p. 15, ll. 25-26: “the method of the invention is capable of simultaneously enriching for the target nucleic acid in both RNA and DNA forms and is effective whether one or both forms are present”).

Regarding the limitation in step (a) … that the template strand is the second strand of a double stranded molecule and is complementary to the first strand of claim 1, as noted above, Godwin does not teach that the two separate nucleic acid strands were dissociated from a double stranded molecule.
However, Makarov teaches this limitation (para. 32: “[i]n one embodiment, the input DNA is genomic DNA … the input DNA is … double-stranded”; para. 131: “method of adapter ligation to the ends of PCR amplicons”; para. 206: “specific targets can be selected and enriched … attachment of the 3’ adapter and 5’ adapter to randomly fragmented, denatured and primer-extended DNA substrates, where the primer or plurality of primers anneal to known targeted DNA regions”).

Regarding the limitation … a common 5’ sequence of at least 15 nucleotides, as noted above, Godwin teaches a common 5’ sequence, but does not teach any particular length of the common 5’ sequence. However, Makarov also teaches primers with common 5’ sequences and target-specific 3’ sequences (Figs. 40, 41 – para. 27: “pairs of target-specific primers are designed to desired target loci and comprise a universal truncated NGS adapter [i.e., common] sequence at their 5’ termini”), and teaches common sequences of, e.g., 23 nucleotides (e.g., SEQ ID NO: 24, nucleotides 1-23). When a claim recites a range, the range is anticipated if one point in the range is taught in the prior art. MPEP 2131.03.




Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Godwin plus Makarov, discussed above, and to further incorporate the length of the Makarov common sequence. While Godwin teaches the use of a 5’ common sequence, it does not teach any particular length for that sequence. However, the ordinary artisan would have been motivated to optimize the length of the common sequence through routine experimentation as needed to customize the common sequence for use in a particular assay. In addition, common sequences that have lengths in the recited range are known in the art. For example, Makarov teaches the use of such common sequences for downstream processing applications such as next-generation sequencing. The ordinary artisan would have had an expectation of success because designing primers is well-known in the art.
In addition, it would have been prima facie obvious to practice the method of Godwin plus Makarov, discussed above, and to apply it to the double-stranded nucleic acid of Makarov. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. Godwin also teaches the use of PCR to amplify the ligation product. Makarov teaches the need for detecting nucleic acids in samples with low DNA 

Regarding claim 3, which depends from claims 1 or 2, Godwin does not teach …
further comprising the step of subjecting the nucleic acids from the nucleic acid sample to dephosphorylation.
However, Makarov teaches this limitation (para. 13: “[i]n the first incubation, double-stranded fragmented DNA is combined with a phosphatase enzyme … the enzyme removes phosphate groups from the termini of the DNA fragments”).

Prior to the effective filing date, it would have been prima facie obvious to practice the method of Godwin plus Makarov, discussed above, and to incorporate the dephosphorylation step of Makarov. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. Godwin also teaches the use of PCR to amplify the ligation product. Makarov also teaches the need for detecting nucleic acids in samples with low DNA quantity, and teaches the use of PCR prior to adaptor ligation to enrich 


Regarding claim 4, which depends from claim 1, Godwin additionally teaches …
further comprising the step of analyzing one or more plurality of nucleic acids comprising the [reverse] complementary sequence to the target sequence (p. 21, ll. 31-35 through p. 22, ll. 1-4: “the method … further includes a step … of amplification. … can involve linear … amplification…. [i]n some embodiments, [t]he primer are universal primers that can support synthesis of one or both strands into which universal primer binding sites have been introduced (i.e., both the top and bottom strands of a double-stranded nucleic acids corresponding to the template of the amplification reaction) …. After the step … of amplification, the method … can include a step … of sequencing”). The instant specification does not define analysis, but does describe various processes as “analysis”, including genotyping tumors and analyzing CRISPR gene editing samples (para. 29). One of ordinary skill in the art understands that these processes involve sequencing.

Regarding claim 5, which depends from claim 2, Godwin additionally teaches …
further comprising the step of analyzing one or more plurality of nucleic acids comprising the target sequence (p. 21, ll. 31-35 through p. 22, ll. 1-4: “the method … further 

Regarding claim 6, which depends from claim 1, Godwin additionally teaches …
wherein the adaptor comprises a known unique sequence (p. 16, ll. 10-11: “the barcode may also serve as a unique molecular ID (UID) used to identify each original molecule and its progeny”) comprising at a 5' recessed end of the adaptor a base overhang of 4 to 20 bases (p. 16, ll. 10-11: “the barcode may also serve as a unique molecular ID (UID) used to identify each original molecule and its progeny”; Fig. 6 shows an adaptor with a 5’ recessed end and an overhang; Fig. 7 shows a generic adaptor with an overhang of 5 bases). Therefore, the instant claim recites a range of overhang lengths of four to twenty bases, while Godwin teaches an overhang lengths of five bases. When a claim recites a range, the claim is anticipated is one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claims 7 and 18, Godwin additionally teaches …


Regarding claim 8, which depends from claim 1, Godwin additionally suggests …
wherein the method enriches 2, 3, 4, 5, 6, 7, 8, 9, 10, or more sequences complementary to the target sequences (p. 14, ll. 23-24: “[m]ultiple nucleic acids, including all the nucleic acids in a sample may be detected using the method”; p. 15, ll. 9-10: “[i]n some embodiments, multiple genes, gene fragments, intergenic regions and gene transcripts constitute target nucleic acids”; p. 15, ll. 18-20: “the target nucleic acid is a unique characteristic of a human subject, e.g., a combination of HLA or KIR sequences”; p. 24, l. 2: “the panel covers a total of 61 targets”; Fig. 2, right panel shows enrichment of a sequence complementary to a target sequence). While Godwin does not teach the particular number of sequences complementary to the target sequences recited in the instant claims, it clearly describes embodiments directed to multiple target sequences, and in groups with various species numbers, including groups with smaller species numbers, e.g., HLA typing, and groups with larger species numbers, e.g., all the nucleic acids in a sample. 

Regarding claim 9, which depends from claim 8, Godwin additionally suggests …
wherein the method simultaneously enriches the sequences (p. 15, ll. 24-27: “the method … is capable of simultaneously enriching for target nucleic acid in both RNA and DNA forms and is effective whether one or both forms are present”; p. 18, ll. 17-18: “[s]imultaneous analysis … from the same sample has substantial utility in the clinic”).

Regarding claim 10, which depends from claim 1, Godwin additionally teaches …
wherein the nucleic acid sample is from a mammal (p. 15, ll. 18-19: “the target nucleic acid is a unique characteristic of a human subject”).

Regarding claim 11, which depends from claim 10, Godwin additionally teaches …
wherein the mammal is a human (p. 15, ll. 18-19: “the target nucleic acid is a unique characteristic of a human subject”).

Regarding claim 12, which depends from claim 11, Godwin additionally teaches …
wherein the human is an individual known to have or suspected of having a disease (p. 15, ll. 13-15: “the target nucleic acid comprises a biomarker, i.e., a gene whose variants are associated with a disease or condition”).

Regarding claim 13, which depends from claim 12, Godwin additionally teaches …
wherein the disease is cancer (p. 14, ll. 4-7: “[b]arcodes allow tracking each individual nucleic acid molecule in the sample to assess, e.g., the presence and amount of circulating tumor DNA (ctDNA) molecules in a patient’s blood in order to detect and monitor cancer without a biopsy”).

Regarding claim 14, which depends from claim 13, Godwin additionally teaches …


Regarding claim 15, which depends from claim 12, Godwin additionally teaches … 
wherein the suspected disease is a genetic disorder (p. 15, ll. 13-15: “[i]n some embodiments, the target nucleic acid comprises a biomarker, i.e., a gene whose variants are associated with a disease or condition”).

Regarding claim 19, which depends from claim 2, Godwin additionally suggests …
wherein the method enriches 2, 3, 4, 5, 6, 7, 8, 9, 10, or more target sequences (p. 14, ll. 23-24: “[m]ultiple nucleic acids, including all the nucleic acids in a sample may be detected using the method”; p. 15, ll. 9-10: “[i]n some embodiments, multiple genes, gene fragments, intergenic regions and gene transcripts constitute target nucleic acids”; p. 15, ll. 18-20: “the target nucleic acid is a unique characteristic of a human subject, e.g., a combination of HLA or KIR sequences”; p. 24, l. 2: “the panel covers a total of 61 targets”). While Godwin does not teach the particular number of target sequences recited in the instant claims, it clearly describes embodiments directed to multiple target sequences, and in groups with various species numbers, including groups with smaller species numbers, e.g., HLA typing, and groups with larger species numbers, e.g., all the nucleic acids in a sample. 


wherein the method simultaneously enriches the sequences (p. 15, ll. 24-27: “the method … is capable of simultaneously enriching for target nucleic acid in both RNA and DNA forms and is effective whether one or both forms are present”; p. 18, ll. 17-18: “[s]imultaneous analysis … from the same sample has substantial utility in the clinic”).

Regarding claim 21, which depends from claim 1, Godwin additionally teaches …
and wherein the method further comprising the steps of: (b’) annealing to the second strand a primer that binds the second strand at a position that is 3’ in relation to the second target sequence on the second strand (Fig. 5, first step);
(c’) extending by polymerization the primer that binds the second strand over part or all of the full length of the second strand to produce a primer extension product comprising the complementary sequence to the second target sequence (Fig. 5, first step);
(d’) dissociating the primer extension product comprising the complementary sequence to the second target sequence from the second strand (Fig. 5, purification 1);
(e’) repeating steps (b’) through (d’) one or more times (p. 21, ll. 31-32: “[t]he method … further includes a step … of … linear amplification”);
and (f’) ligating to the 3’ end of the primer extension product comprising the complementary sequence to the second target sequence an adaptor comprising a first end comprising a double stranded region and a second end comprising a 5’ recessed single-stranded region, wherein the adaptor comprises a known sequence and wherein the ligation occurs with the 5’ end of the second end of the adaptor (Fig. 5, step 2; Fig. 6, shows an adaptor ligated to 
wherein said steps (b’), (c’), (d’), (e’) and (f’) occur at substantially the same time as the respective steps in claim 1 (p. 15, ll. 25-26: “the method of the invention is capable of simultaneously enriching for the target nucleic acid in both RNA and DNA forms and is effective whether one or both forms are present”).

Regarding the limitation … wherein the sequence on the second strand complementary to the target sequence on the first strand comprises a second target sequence, to the extent that the second target sequence is simply a different name for the sequence that is complementary to the (first) target sequence, it is taught by Makarov, as cited in claim 1 above (para. 32: “[i]n one embodiment, the input DNA is genomic DNA … the input DNA is … double-stranded”; para. 131: “method of adapter ligation to the ends of PCR amplicons”; para. 206: “specific targets can be selected and enriched … attachment of the 3’ adapter and 5’ adapter to randomly fragmented, denatured and primer-extended DNA substrates, where the primer or plurality of primers anneal to known targeted DNA regions”).

Regarding the limitation … thereby producing a plurality of nucleic acids comprising the complementary sequence to the second target sequence and the known sequence. This limitation apparently recites the intended result of the method steps, and, as such, cannot be used to distinguish the prior art. MPEP 2111.04.

In view of the foregoing, claims 1-15 and 18-21 are prima facie obvious over Godwin in view of Makarov and Link.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (WO 2018/162538 A1) in view of Makarov (US Patent App. Pub. No. 2016/0340746) and Link (US Patent App. Pub. No. 2015/0167066) as applied to claim 1 above, and further in view of Edelman (WO 2018/115855 A1).

Regarding claim 16, which depends from claim 15, Godwin does not teach …
wherein the individual is a fetus.
However, Edelman teaches this limitation (p. 168, ll. 24-28: “the microparticles may originate from the maternal blood of a pregnant individual, wherein the embryo … has been subject to … genetic modification processes … may comprise a CRISPR modification procedure”).

Regarding claim 17, which depends from claim 1, Godwin does not teach …
wherein the nucleic acid sample is from a CRISPR gene editing sample.
However, Edelman teaches this limitation (p. 168, ll. 24-28: “the microparticles may originate from the maternal blood of a pregnant individual, wherein the embryo … has been 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Godwin plus Makarov, discussed above, and to apply it to the sample of Edelman. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. The Godwin method is directed to samples taken from individuals with genetic disorders. Godwin also teaches various ways to adjust and customize the method, as needed. Edelman teaches a nucleic acid analysis method comprising primer extension followed by adaptor ligation. Edelman also teaches samples of fetal cells, and CRISPR-edited cells. While Godwin does not specify that the sample comprises fetal cells, and CRISPR-edited cells, one of ordinary skill in the art would have been motivated to use the Edelman samples in the primer extension method of Godwin, as Godwin teaches that the method is particularly useful for analyzing samples with small amounts of target nucleic acid, such as fetal cells or CRISPR-edited cells. The ordinary artisan would have had an expectation of success as Godwin teaches that the method is customizable.

In view of the foregoing, claims 16-17 are prima facie obvious over Godwin in view of Makarov and Link, and further in view of Edelman.

Conclusion
Claims 1-20 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637